Citation Nr: 0025465	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  98-19 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Timeliness of appeal for service connection for osteomyelitis 
of the left femur.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to August 
1959.

In August 1959, the Manchester, New Hampshire, Department of 
Veterans Affairs (VA) Regional Office, denied the veteran's 
claim seeking entitlement to service connection for 
osteomyelitis of the left femur.  The veteran did not appeal 
that decision within one year and, as a result, the 1959 
decision became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.302 (1999).

This appeal arose from an October 1997 determination of the 
St. Petersburg, Florida, Regional Office (RO), that denied 
the veteran's claim for service connection for osteomyelitis 
of the left femur, on the grounds that the notice of 
disagreement submitted by the veteran was not timely.  The 
veteran filed a Notice of Disagreement in April 1998 and the 
RO issued a Statement of the Case in May 1998.  The veteran 
appealed to the Board in June 1998.

Statements by the veteran in his Form 9 could be construed as 
an application to reopen the claim of service connection for 
osteomyelitis of the left femur.  This matter is referred to 
the RO for appropriate action.   


FINDINGS OF FACT

1. The veteran was denied service connection for 
osteomyelitis of the left femur by rating decision issued 
in August 1959.  A September 1, 1959 letter from the 
Manchester, New Hampshire RO to the veteran at his last 
known address informed him of the denial of his claim and 
his appellate rights.

2. The September 1959 notification letter was not returned to 
the RO by the United States Post Office.

3. The veteran's April 1998 notice of disagreement is not 
timely, as it was not received within one year from the 
date of notice of the decision denying the claims, and 
good cause for an extension of the one year time limit has 
not been demonstrated.


CONCLUSION OF LAW

The veteran did not file a timely notice of disagreement for 
the August 1959 rating decision, and good cause to extend the 
one year filing limit has not been shown; thus, the decision 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.109(b), 20.200, 20.201, 20.302(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review of an adverse decision of the RO is 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 
20.302 (1999).

A notice of disagreement is a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the RO, and a desire to contest the result.  
38 C.F.R. § 20.201 (1999).  A notice of disagreement must be 
filed within one year from the date of mailing of notice of 
the result of the original review or determination.  38 
U.S.C.A. § 7105 (West 1991).  The date of mailing the letter 
of notification of the determination will be presumed to be 
the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
C.F.R. § 20.302 (1999).  If there is a failure to comply with 
the law or regulations, it is incumbent upon the Board to 
reject the application for review on appeal.  38 U.S.C.A. §§ 
7105, 7108 (West 1991); Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1994).  The Board is 
without jurisdiction to adjudicate a claim in the absence of 
a timely filed appeal.  Jurisdiction does matter and VA must 
consider the threshold jurisdictional matters.  VA cannot 
ignore the mandates of 38 U.S.C.A. §§ 7104(b) and 7105(c), 
which provide that finally denied claims cannot be reopened 
without the submission of "new and material evidence" under 
38 U.S.C.A. § 5108 (West 1991) in the case of final Board 
decisions or without compliance with regulations in the case 
of unappealed final RO denials.  McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  There is an exception where the 
claimant requests an extension, and good cause is shown to 
grant the request.  38 C.F.R. 
§ 3.109(b) (1999).

Initially, it is noted that the veteran's August 1959 claim 
for compensation (VA form 8-526e) listed his address as 8 
Witmore Street, Keene, New Hampshire.  The September 1, 1959 
letter informing the veteran that his claim was denied was 
mailed to 8 Whitmore Street, Keene, New Hampshire.  This was 
essentially the same address, nevertheless, the veteran 
maintains that he did not receive a copy of this letter.

After a contemporaneous review of the record, it is found 
that the August 1959 decision of the RO was not timely 
appealed, and the Board lacks jurisdiction for review.  
Initially, it is noted that there is a presumption of 
regularity that supports "the official acts of public 
officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties."  Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992).  In Saylock v. Derwinski, 3 Vet. App. 394, 
395 (1992), the Court of Veteran's Appeals (Court) held that 
this presumption extends to the actions of the RO in 
discharging its duty to mail a copy of the determination 
decision to the veteran at the latest address then of record.  
Id.; see also 38 U.S.C.A. § 5104(a) (West 1991) (Secretary to 
provide to the claimant timely notice of decision); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).

In the instant case, the September 1959 notification letter, 
which is of record, informed the veteran of the denial of his 
claims and informed the veteran of his appellate rights.  
Pursuant to the Court's findings in Saylock, supra, it is 
presumed that the RO discharged its official duty at that 
time and mailed the notification letter to the veteran's last 
known address of record.  This presumption is supported by 
the fact that the September 1959 notification letter was not 
returned by the United States Post Office, and there is no 
other indication that the letter failed to reach its intended 
destination.


The Board is also cognizant of its discretion under the 
provisions of 38 C.F.R. 
§ 3.109 (1999).  The Court has held that 38 C.F.R. § 3.109(b) 
authorizes the RO and/or the Board to extend the time limit 
for filing a notice of disagreement  or accepting an untimely 
notice of disagreement.  See Rowell, supra.  However, the 
Court has also pointed out that there is no legal entitlement 
to an extension, and the decision is within VA's sole 
discretion.  Corry v. Derwinski, 3 Vet. App. 231, 235 (1992).  
In this case, the veteran's averments that he did not receive 
the September 1959 notification letter and rating decision, 
have not been independently verified, and as such, he has not 
put forth good cause for an extension of the time limit for 
filing a notice of disagreement.  In the absence of such, the 
Board declines to extend the time limit for the filing of the 
veteran's notice of disagreement.  The veteran's failure to 
remember either applying for or being denied compensation 
benefits in 1959 is understandable given the amount of time 
that has passed, however, every indication in the file is 
that he did apply and was notified of the denial.   

Based on the above, there has been no timely appeal of the 
August 1959 rating decision and the Board lacks jurisdiction 
to address the appeal.


ORDER

The veteran did not file a timely appeal as to the August 
1959 rating decision, which denied service connection for 
osteomyelitis of the left femur, and his appeal is dismissed 
for lack of appellate jurisdiction.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

